Opinion issued March 12, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00672-CV
____________

EDWARD P. deZEVALLOS, DAVID G. EDGAR, ZED PARTNERS, LTD.;
FORT BEND PRORPERTIES, INC.; AND EDGAR FAMILY LIMITED
PARTNERSHIP, Appellants

V.

REGENCY I-45/SPRING CYPRESS, RETAIL, L.P.; REGENCY CENTERS,
L.P.; REGENCY REALTY GROUP, INC.; HEB GROCERY COMPANY,
LP; AND HEB BRANCH COMPANY, INC., Appellees




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2006-77736




MEMORANDUM  OPINION
          Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.